 8:20-cv-00282-RGK-PRSE Doc # 51 Filed: 08/17/21 Page 1 of 1 - Page ID # 350




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

RAYSEAN BARBER,                                           8:20CV282

                   Plaintiff,

      vs.                                                  ORDER

SCOTT FRAKES, et al.,

                   Defendants.



      IT IS ORDERED that Defendant Dr. Natalie Baker’s motion for extension of
time (Filing 50) is granted. She shall have until August 31, 2021, to answer or
otherwise respond to Plaintiff’s Second Amended Complaint.

      Dated this 17th day of August 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                       1
